Citation Nr: 0907939	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

REMAND

The Veteran had active military service in the Army from May 
1965 to March 1969, and in the Navy from November 1982 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In January 2009 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Although the Veteran has waived AOJ consideration, since the 
case must be remanded, the RO will have an opportunity to 
review the case in the first instance. 

The Board also notes the Veteran's assertion that he has not 
worked since 2003 and is unable to work because of his PTSD 
problems; however, review of the record reveals that the 
issue of TDIU was never adjudicated.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability); see also VAOPGCPRPEC 12-2001.  As this 
issue has not yet been adjudicated, it is referred to the RO 
for appropriate action in the first instance.  

In February 2007 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he is in receipt of Social Security 
Administration (SSA) disability for seizures resulting from a 
closed head injury.  However, the favorable determination 
from SSA dated in June 2005 is of record and references the 
Veteran's posttraumatic stress disorder in determining that 
he has a severe mental impairment resulting in the inability 
to engage in substantial, gainful activity.  It does not 
appear, however, that the records upon which SSA relied in 
reaching its decision have been associated with the Veteran's 
claims file.  The Court has held that VA's duty to assist 
encompasses obtaining medical records that supported an SSA 
award of disability benefits as they may contain information 
relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Board notes that 
the Federal Circuit Court of Appeals (Court) recently held 
that VA is specifically required to assess a disability "in 
relation to its history" when making disability ratings 
determinations:  Over a period of many years, a veteran's 
disability claim may require reratings in accordance with 
changes in laws, medical knowledge and his or her physical or 
mental condition.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. § 
4.1; Moore v. Shinseki, No. 2007-7306 (Fed. Cir. 2009).  
Those records should be requested, and associated with the 
Veteran's claims file.   

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from January 7, 2009 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  Request medical records from the 
Mountain Home VAMC dating from January 
7, 2009 to the present.  If no such 
treatment records exist, the claims 
file should be documented accordingly.

2.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
